Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s amendment dated June 27th, 2022 responding to the Office Action provided in the rejection of claims 1-4, 8-12, and 16-19. 
Claims 1, 10, and 16 have been amended.
Claims 1-20 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 10, and 16 are in independent form.
Claims 1-4, 8-12, and 16-19 are finally rejected.
Claims 5-7, 14-15, and 20 are objected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
While the prior art of record does appear to disclose a high level concept of comparing databases or software versions to find differences between them, none of that prior art appears to disclose or to suggest the claimed “hash of functions” comparison approach in the context of determining differences between software versions.  (See Remarks, pages 10-11).
Prior Art’s Arguments - Rejections
The Objection to claims 2 and 6 have been withdrawn in view of Applicant’s amendments of the claims.
The 35 USC § 101 rejection of claims 1-9 have been withdrawn in view of Applicant’s amendments of the claims.
Applicants’ arguments filed on June 27th, 2022 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “comparing a hash of functions of the current version of the software to a hash of functions of the new version of the software,” however, Applicant’s arguments with respect to claims 1, 10, and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Claims 3 and 4 of Kim et al. (U.S. Patent No. 7,873,956 – art made of record).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Christian Stich et al. (EP2466454 – hereinafter, Stich) in view of Dongsoo Kang et al. (KR102088164 – hereinafter, Kang – IDS filed 02/24/2021) and further in view of Kim et al. (US Patent No. 7,873,956 – hereinafter, Kim).
Regarding claim 1:
Stich discloses a computer-implemented method comprising: 
obtaining running state information for a current version of software running on a device (“gathering information from the field and requesting the history and the current valid configuration” (See para [0011])); 
obtaining build data for each of the current version of the software and a new version of the software (“the Main-CMDB includes all file versions, package-versions, configuration-versions and Customized-Configuration-Versions for different customers entered by the service provider, … whereby all Package-Developers, Project-Engineers or System-Integrators are automatically informed when a new file, package or configuration is entered in the Main-CMDB, that used the predecessor or that new file, package or configuration, so that they can build new packages or configurations themselves based on the new data in the Main-CMDB, whereby Service-Provider-Project-Engineers and Service-Provider-System-Integrators will be notified about new files, packages or configurations in the Main-CMDB that can be used to build new configurations, will build new configurations and add them to the Main-CMDB,” (See para [0010])); 
determining, [[based on the software version difference information and the running state information]], a number of functions in the current version of software running on the device that are directly impacted by the new version of the software (“In this connection the following key questions need to be answered: … What were the changes … Which system is affected by a new update” (See para [0018])).
displaying on a computing device a representation of the number of functions in the current version of software running on the device that are directly impacted by the new version of the software (“the team could easily select which device type and feature is affected and where the equipment is in installed” (See para [0011])).
But, Stich does not explicitly teach:
obtaining software version difference information based on the build data; and
determining, based on the software version difference information and the running state information, a number of functions in the current version of software running on the device that are directly impacted by the new version of the software.
However, Kang discloses:
obtaining software version difference information based on the build data (“the difference engine 100 generates a difference of data for a block included in each partition based on the number of identified partitions, block size … That is, by comparing data strings of a predetermined length with respect to the old and new version of the software data…” (See page 6, 1-2 paragraphs)); and
determining, based on the software version difference information and the running state information, a number of functions in the current version of software running on the device that are directly impacted by the new version of the software (“the difference engine 100 generates a difference of data for a block included in each partition based on the number of identified partitions, block size … That is, by comparing data strings of a predetermined length with respect to the old and new version of the software data… Since data sequences of a predetermined length are all compared with respect to new and old versions of software data for a specific block, for example, only data related to a specific function block included in the specific block is changed” (See page 6, 1-2 paragraphs)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang into the teachings of Stich because that would have reduced the size of the difference data and the processing speed of the difference generation is very fast as suggested by Kang (See page 6, 2nd paragraph)).
But, Stich and Kang do not explicitly teach:
comparing a hash of functions of the current version of the software to a hash of functions of the new version of the software;
However, Kim discloses:
comparing a hash of functions of the current version of the software to a hash of functions of the new version of the software (“receive a new version of a desired one of the areas of the software and to update the desired area with the received new version, wherein identification keys are generated for each area of the software using a hash function, the generated identification keys are compared with identification keys respectively corresponding to areas of an updated software, the updated software including the new version of the desired one of the areas, and the desired one of the areas is identified as an area of the software that is determined to be different from a corresponding area of the updated software …  an update system including a new version software corresponding the old version software, to determine a different part between the old version software and the new version software, …, wherein each of the old version software and new version software includes a plurality of areas, each of the areas being assigned an identification key, the identification key being generated using a hash function, wherein the update system determines the different part between the old version software and the new version software by requesting and receiving the respective identification keys of the areas of the old version software from the communication terminal, comparing the received identification keys with the respective identification keys of the areas of the new version software, and identifying the different part as an area of the old version software corresponding to a received identification key that is different from a respective identification key corresponding to an area of the new version software” (Emphasis added – See Claims 3 and 4));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into the teachings of Stich and because that would have provided a software update method, wherein the software is divided into a plurality of areas each having a predetermined size, unique identification keys are assigned to the areas of the software, respectively, a search is made for at least one changed area among the areas of the software on the basis of the identification keys, and data of only the changed area is downloaded to upgrade the software, thereby making it possible to shorten an upgrade time of the software, which is embedded in an embedded device as suggested by Kim (See Col. 1, lines 59-65).

Regarding claim 2:
The rejection of claim 1 is incorporated, but Stich does not explicitly teach
wherein obtaining the software version difference information comprises comparing the build data to identify a function difference set comprising a function identifier for at least one function modified in the new version of the software from the current version of software running on the device.
However, Kang further discloses:
wherein obtaining the software version difference information comprises comparing the build data to identify a function difference set comprising a function identifier for at least one function modified in the new version of the software from the current version of software running on the device (“the parsing unit 110 may parse at least one partition such as old and new version data, block size, etc., including the number of partitions, location, name, and type” (See page 6, 17th paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang into the teachings of Stich because that would have reduced the size of the difference data and the processing speed of the difference generation is very fast as suggested by Kang (See page 6, 2nd paragraph)).

Regarding claim 3:
The rejection of claim 2 is incorporated, but Stich does not explicitly teach
wherein determining the number of functions in the current version of software running on the device that are directly impacted by the new version comprises comparing the running state information to the function difference set.
However, Kang further discloses:
wherein determining the number of functions in the current version of software running on the device that are directly impacted by the new version comprises comparing the running state information to the function difference set (“the difference engine 100 generates a difference of data for a block included in each partition based on the number of identified partitions, block size … That is, by comparing data strings of a predetermined length with respect to the old and new version of the software data… Since data sequences of a predetermined length are all compared with respect to new and old versions of software data for a specific block, for example, only data related to a specific function block included in the specific block is changed” (See page 6, 1-2 paragraphs)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang into the teachings of Stich because that would have reduced the size of the difference data and the processing speed of the difference generation is very fast as suggested by Kang (See page 6, 2nd paragraph)).

Regarding claim 8:
The rejection of claim 1 is incorporated, but Stich does not explicitly teach:
automatically causing an update to the new version of the software to be applied or rejected based on the determining. 
However, Kang further discloses:
automatically causing an update to the new version of the software to be applied or rejected based on the determining (“the client device 300 updates the old version software data to the new version software data based on the difference received from the client device 300 through an update agent (S400)” (See page 8, 7th paragraph)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang into the teachings of Stich because that would have reduced the size of the difference data and the processing speed of the difference generation is very fast as suggested by Kang (See page 6, 2nd paragraph)).

Regarding claim 9:
The rejection of claim 1 is incorporated, but Stich does not explicitly teach:
wherein obtaining the software version difference information comprises determining a log difference set, and determining the number of functions further comprises comparing the running state information against the log difference set to determine whether a change to a particular one of the functions has an existing debug log, which has been executed for the current version of the software.
However, Kang further discloses:
wherein obtaining the software version difference information comprises determining a log difference set, and determining the number of functions further comprises comparing the running state information against the log difference set to determine whether a change to a particular one of the functions has an existing debug log, which has been executed for the current version of the software (“the difference engine 100 generates a difference of data for a block included in each partition based on the number of identified partitions, block size … That is, by comparing data strings of a predetermined length with respect to the old and new version of the software data… Since data sequences of a predetermined length are all compared with respect to new and old versions of software data for a specific block, for example, only data related to a specific function block included in the specific block is changed” (See page 6, 1-2 paragraphs)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang into the teachings of Stich because that would have reduced the size of the difference data and the processing speed of the difference generation is very fast as suggested by Kang (See page 6, 2nd paragraph)).

Regarding claim 10
This is an apparatus version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 11:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 12:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 16:
This is a non-transitory computer readable storage media version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
Regarding claim 17:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 18:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stich in view of Kang and Kim as applied to claims 1, 10, and 16, respectively above, and further in view of Thomas Rolfsnes et al. (Predicting Relevance of Change Recommendations – IEEE, 2017 – hereinafter, Rolfsnes).
Regarding claim 4:
The rejection of claim 1 is incorporated, but, Stich and Kang do not explicitly teach:
determining a relevance rating for a software update corresponding to the new version of the software based on at least the number of functions in the current version of software running on the device that are directly impacted by the new version of the software.
However, Rolfsnes discloses:
determining a relevance rating for a software update corresponding to the new version of the software based on at least the number of functions in the current version of software running on the device that are directly impacted by the new version of the software (“. In this paper, we address this challenge for recommendation systems that are based on evolutionary coupling. Such systems use targeted association-rule mining to identify relevant patterns in a software system’s change history. Traditionally, this process involves ranking artifacts using interestingness measures such as confidence and support” (See Abstract)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rolfsnes into the teachings of Stich, Kang, and Kim because that would have improved on past use of various interestingness measures by learning from previous change recommendations and the results are consistent across software system and mining algorithm as suggested by Rolfsnes (See Abstract)).
Regarding claim 13:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 19:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bainville et al. discloses a technique that generates a multi-version patch file at a server computing device. The technique includes, modifying a first file to produce a plurality of versions associated with the first file, in which the plurality of versions includes: (i) a latest version associated with the first file, and (ii) at least two previous versions relative to the latest version. The technique also includes identifying a difference between the latest version and the two previous versions to produce first and second delta versions of the first file. Furthermore, the technique includes generating the multi-version patch file for installation by a client computing device, in which the multi-version patch file (i) includes the first and second delta versions, and (ii) causes a second file stored on the client computing device to be updated to the latest version using at least one of the first and second delta versions.
Murali Krishna et al. (“Sieve: A Tool for Automatically Detecting Variations Across Program Versions,” IEEE, 2006) discloses a tool that performs impact analysis and also detects the smallest set of locations within the functions where the effect of the changes actually manifests itself. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        September 21st, 2022